Citation Nr: 0710589	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  02-15 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to separate 10 percent evaluations for the 
service-connected bilateral tinnitus.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel




INTRODUCTION

The veteran served on active duty from October 1961 to 
October 1969.

Service connection was established for tinnitus by a March 
2002 rating decision, evaluated as 10 percent disabling.

This matter is before the Board of Veterans' Appeals on 
appeal from a March 2003 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied separate ratings for each ear for the 
service-connected bilateral tinnitus.

By a June 2004 decision, the Board denied separate ratings 
for the veteran's service-connected bilateral tinnitus.  In 
addition, the Board denied the veteran's claim of service 
connection for gastroesophageal reflux disease (GERD), to 
include as secondary to his service-connected post-traumatic 
stress disorder (PTSD).

The veteran appealed the Board's June 2004 decision to the 
United States Court of Appeals for Veterans Claims (Court).  
By December 2005 memorandum decision, the Court reversed the 
Board's decision to the extent it determined that the veteran 
was not entitled to a separate rating for each ear for his 
service-connected bilateral tinnitus.  The Court also noted 
that the veteran's claim of service connection for GERD had 
been abandoned on appeal.  Judgment was entered by the Court 
in January 2006.


FINDINGS OF FACT

1.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 
Diagnostic Code 6260.

2.  The assignment of separate disability ratings for 
bilateral tinnitus is legally precluded.


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002); 38 C.F.R. §4.87, Diagnostic Code 6260 
(2006); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking entitlement to an increased disability 
rating for his service-connected tinnitus, which is currently 
evaluated as 10 percent disabling.  He and his attorney 
essentially contend that separate 10 percent ratings should 
be assigned for tinnitus in each ear.

As will be described below, this issue has been the subject 
of significant litigation in recent years.

On April 22, 2005, the Secretary of VA directed the Board to 
stay action on all appeals involving an increased rating for 
tinnitus pending the outcome of the Secretary's appeal to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) of the decision of the Court in Smith v. 
Nicholson, 19 Vet. App. 63 (2005).  The Federal Circuit 
issued its decision in Smith on June 19, 2006.  Shortly after 
the Federal Circuit's decision, on July 10, 2006, the 
Secretary lifted the stay.  Accordingly, the Board may 
proceed to adjudicate the veteran's increased rating claim.

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); see also Fanning v. Brown, 4 Vet. App. 
225 (1993).

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) (codified at 38 C.F.R. § 4.85- 
4.87 (2002)).  The regulation was again revised in May 2003, 
effective June 13, 2003.  See 68 Fed. Reg. 25,822 (2003).

Effective prior to June 13, 2003, Diagnostic Code 6260 
provides a single level of disability.  [As discussed below, 
until recently this was a matter of some dispute.]

        10% Tinnitus, recurrent.

Note:  A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2002).

Effective June 13, 2003, Diagnostic Code 6260 also provides a 
single level of disability.

        10% Tinnitus, recurrent.

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under diagnostic codes 6100, 6200, 6204, 
or other diagnostic code, except when tinnitus supports an 
evaluation under one of those diagnostic codes.

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3): Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, Diagnostic Code 6260 (2006).

In this case, the veteran's appeal is from a February 2003 
rating decision, which was clearly prior to June 2003 
revision of Diagnostic Code 6260.  Where, as here, a law or 
regulation changes after the claim has been filed, but before 
the administrative or judicial process has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted VA to do otherwise 
and VA did so.  See VAOPGCPREC 7-2003; see also Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Green v. Brown, 10 
Vet. App. 111, 117 (1997).

Therefore, both versions of the regulation are potentially 
applicable to his claim. However, as will be explained in 
greater detail below, under all versions of the regulation, 
the maximum rating which is available for tinnitus is 10 
percent.

The current version of Diagnostic Code 6260, effective June 
13, 2003, makes it clear that a single evaluation of 10 
percent for tinnitus will be assigned "whether the sound is 
perceived in one ear, both ears, or in the head."  That 
version has never been in dispute.  The Smith case revolved 
around the matter of whether the previous version of 
Diagnostic Code 6260 (which as indicated above is applicable 
to this veteran's appeal) allowed for separate 10 ratings for 
tinnitus in each ear.

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the Court 
determined that the "plain meaning" of 38 C.F.R. § 4.25(b) 
and the pre-1999 and pre-2003 versions of Diagnostic Code 
6260 required the assignment of dual ratings for bilateral 
tinnitus.  The Court specifically cited to this holding in 
the December 2005 memorandum decision, and directed the Board 
to assign separate ratings and an appropriate effective date.  
However, as detailed below, this action is now legally 
precluded as a result of the Federal Circuit's subsequent 
June 2006 decision in Smith.  Consequently, the Board cannot 
comply with the directives of the memorandum decision as it 
would now be in violation of law.; i.e., such action would be 
illegal.
 
In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the 
Federal Circuit reversed the Court's holding in Smith, 
concluding that the Court erred in not deferring to the VA's 
interpretation of Diagnostic Code 6260, which is that a 
veteran is entitled only to a single disability rating for 
tinnitus, regardless whether the tinnitus is unilateral or 
bilateral.  See also 38 U.S.C.A. § 7252(b) (West 2002) 
(commanding that "the Court may not review the schedule of 
ratings for disabilities . . . or any action of the Secretary 
in adopting or revising the rating schedule"); Wanner v. 
Principi, 370 F.3d 1124 (Fed. Cir. 2004) (holding that the 
Secretary's discretion over the rating schedule is "insulated 
from judicial review," with one recognized exception limited 
to constitutional challenges).

The clear import of the Federal Circuit's holding is that 
regardless of the version of Diagnostic Code 6260 employed, 
the maximum schedular rating available for tinnitus is 10 
percent.  The arguments of the veteran and his attorney are 
inapposite to the Federal Circuit's holding.  As there is no 
legal basis upon which to award separate schedular 
evaluations for tinnitus in each ear, the veteran's appeal 
must be denied.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994).

The Board acknowledges that, in the May 2003 Statement of the 
Case, the RO specifically found that an extraschedular 
evaluation was not warranted in this case pursuant to 
38 C.F.R. § 3.321(b)(1).  It is noted that this regulation 
provides that in exceptional cases where the schedular 
evaluations are found to be inadequate, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be approved provided the case 
presents such an exceptional or unusual disability picture 
with related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  

However, the veteran did not challenge that determination in 
his June 2003 VA Form 9 (Appeal to the Board), nor any other 
document submitted by or on his behalf.  Moreover, the 
veteran has never raised the matter of his entitlement to an 
extraschedular rating.  His contentions have been limited to 
that discussed above, i.e., that the former version of the 
rating schedule allowed for separate 10 percent ratings for 
tinnitus in each ear.  Further, neither the veteran nor his 
attorney have identified any factors which may be considered 
to be exceptional or unusual.  Accordingly, the matter of the 
veteran's potential entitlement to an extraschedular rating 
will not be considered by the Board.

The Board also notes that in making the above determination 
it gave consideration to the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 38 
U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment but not yet final as of that 
date.  However, for reasons expressed above, the Board has 
concluded that resolution of the issue on appeal is based on 
the operation of law and that the VCAA is not applicable.  
See Holliday v. Principi, 14 Vet. App. 280, 282-83 (2001) 
(the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim).

In Manning v. Principi, 16 Vet. App. 534 (2002), the Court 
held that the VCAA has no effect on an appeal where the law, 
and not the underlying facts or development of the facts, is 
dispositive of the matter.  Similarly, VA's General Counsel 
has held that VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim, 
or to assist the veteran in developing evidence to 
substantiate a claim, where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit.  See VAOPGCPREC 5-2004.  

Moreover, VA's General Counsel has addressed the question of 
VCAA applicability under the specific circumstances at issue 
here.  Specifically, VAOPGCPREC 2-2004 held that under 38 
U.S.C.A. § 5103(a) VA is not required to provide notice of 
the information and evidence necessary to substantiate a 
claim for separate disability ratings for each ear for 
service- connected tinnitus because there is no information 
or evidence that could substantiate the claim, as entitlement 
to separate ratings is barred by current Diagnostic Code 6260 
and by the previous versions of Diagnostic Code 6260 as 
interpreted by VA.

This case deals with the issue of whether VA regulations 
allow for the assignment of separate disability ratings for 
tinnitus.  The pertinent facts in this case are not in 
dispute; application of pertinent provisions of the law and 
regulations will determine the outcome.  In view of the 
foregoing, the Board finds that no amount of additional 
evidentiary development would change the outcome of this 
case, and therefore the provisions of the VCAA are not 
applicable.

For these reasons, the benefit sought on appeal must be 
denied.


ORDER

Entitlement to separate 10 percent evaluations for the 
service-connected bilateral tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


